DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to RCE received 2/10/2021 for application number 16/245,091. 

Claims 1 – 5, 7-13 and 15-20 are presented for examination. Claims 1, 9 and 15 are independent claims.

Response to Arguments
Applicants’ amendments to independent claims 1, 9 and 15 have been fully considered, but are moot because the claim was amended by the applicant to include new features that 

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Mankabady et al. (US Patent Application 2012/0158185; hereinafter El-Mankabady) in view of Rotta et al. (US Patent Application 2005/0178539; hereinafter Rotta). 

As to independent claim 1, El-Mankabady teaches a computing device for monitoring and controlling a smoke control system [Abs - A method for generating a graphical user interface for use in a smoke control system], comprising:
a user interface configured to:
display a plurality of smoke control elements, wherein each respective one of the displayed smoke control elements represents a different component of a smoke control system of a facility [Para 0022 - The touch screen monitors 20 display building arrangement information similar to that displayed in a conventional graphic panel such as the location of smoke control zones, fans, main fresh air ducts, main exhaust ducts, dampers, stairways, elevator shafts, airflow paths, fire pump, emergency generators and other associated items within the building]; and
receive, via one of the displayed smoke control elements, a selection of an action to be performed by the component of the smoke control system represented by that smoke control element [Para 0022 - The touch screen monitors 20 utilize touch screen technology to provide touch activated control switches that allow manual override and control of smoke control systems including fans and dampers and other devices within the facility];
a memory [Para 0041 - the GUI data generator software 13 is included in memory 220]; and
a processor [Para 0041 - CPU 230] configured to execute executable instructions stored in the memory to cause the action to be performed by the component of the smoke control [Para 0023 - When a user touches a button on one of the touch screen monitors 20 for manually turning on a damper, for example, a signal is generated by the GUI data generator software 13 via the smoke control computer 12… The monitoring and control devices 46 each include a relay for turning an associated damper 24 or fan 22 on or off].
El-Mankabady does not teach: 
display an indication of whether any components of the smoke control system have a fault associated therewith, wherein the indication comprises:
illuminating a fault indicator in the displayed smoke control element that represents the component of the smoke control system having the fault associated therewith; or
highlighting a position of the displayed smoke control system that represents the component of the smoke control system having the fault associated therewith; and
However, Seeley teaches in the same field of endeavor:
display an indication of whether any components of the smoke control system have a fault associated therewith, wherein the indication comprises:
illuminating a fault indicator in the displayed smoke control element that represents the component of the smoke control system having the fault associated therewith; or
highlighting a position of the displayed smoke control system that represents the component of the smoke control system having the fault associated therewith [Para 0049 - Maintenance indicator section 124 also includes a system fault LED 130, which illuminates and remains illuminated until maintenance personnel perform appropriate system repair and/or testing. System fault LED 130 illuminates from the same system fault condition (either a smoke event, or for example a cooling fan overheat condition, which generates a cooling system fault) which illuminates system fault LED 104 (shown and described in reference to FIG. 4). Both system fault LEDs 104 and 130, respectively, are only cleared by pressing cooling test switch 132 when the indicator illumination is a result of a fan overheat and may be cleared by either pressing cooling test switch 132 or cycling system master switch 174 following a smoke event]; and
It would have been obvious to one of ordinary skill in art, having the teachings of El-Mankabady and Rotta at the time of filing, to modify a method for linking control system inputs and outputs to symbolic controls disclosed by El-Mankabady to include the concept of controlling an aircraft cooling and smoke system using discrete components taught by Rotta to meet aircraft smoke detection and cooling power control system requirements without the cost and time required to develop an electronic unit capable of performing smart controller functions [Rotta, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of controlling an aircraft cooling and smoke system using discrete components taught by Rotta to meet aircraft smoke detection and cooling power control system requirements without the cost and time required to develop an electronic unit capable of performing smart controller functions [Rotta, Para 0004].

As to dependent claim 2, El-Mankabady and Rotta teach the computing device of claim 1.
El-Mankabady further teaches: wherein the component of the smoke control system represented by the smoke control element that received the selection of the action is a damper of the smoke control system [Para 0023]. 

As to dependent claim 3, El-Mankabady and Rotta teach the computing device of claim 1.
El-Mankabady further teaches:  wherein the user interface is configured to display an indication of whether all components of the smoke control system of the facility are operating in auto mode or any of the components of the smoke control system of the facility are being operated manually [Para 0032 - a mop-up fan system control block 88 having "Manual Purge" 90 and "Auto" 92 buttons is shown]. 

As to dependent claim 5, El-Mankabady and Rotta teach the computing device of claim 1.
El-Mankabady further teaches:  wherein the component of the smoke control system represented by the smoke control element that received the selection of the action is a fan of the smoke control system [Para 0022 - control of smoke control systems including fans and dampers; Para 0031]. 

As to dependent claim 7, El-Mankabady and Rotta teach the computing device of claim 1.
El-Mankabady further teaches: wherein all components of the smoke control system of the facility are represented by a smoke control element in the display [Fig. 11, Para 0042 - The graphical user interface 144 depicts an outline of the building 148 along with buttons 146 associated with each floor of the building 148. In addition, a plurality of smoke control blocks 72 having "Smoke Mode" 74, "Auto" 76 and "Off" 78 buttons and LEDs 80 as previously described are shown associated with the floor number buttons 146].

As to dependent claim 8, El-Mankabady and Rotta teach the computing device of claim 1.
El-Mankabady further teaches:  wherein the user interface is configured to continuously display the plurality of smoke control elements in a separate window in the user interface [Fig. 6A-6G, Para 0013 - FIGS. 6A-6G depict graphical user interface widgets for controlling various smoke control operations].

As to independent claim 9, El-Mankabady teaches a method for monitoring and controlling a smoke control system [Abs - A method for generating a graphical user interface for use in a smoke control system], comprising:
Displaying, on a user interface of a computing device, a plurality of smoke control elements, wherein each respective one of the displayed smoke control elements represents a different damper or fan of a smoke control system of a facility [Para 0022 - The touch screen monitors 20 display building arrangement information similar to that displayed in a conventional graphic panel such as the location of smoke control zones, fans, main fresh air ducts, main exhaust ducts, dampers, stairways, elevator shafts, airflow paths, fire pump, emergency generators and other associated items within the building] and; 
receiving, via one of the displayed smoke control elements, a selection of an action to be performed by the damper or fan represented by that smoke control element [Para 0022 - The touch screen monitors 20 utilize touch screen technology to provide touch activated control switches that allow manual override and control of smoke control systems including fans and dampers and other devices within the facility];
[Para 0023 - When a user touches a button on one of the touch screen monitors 20 for manually turning on a damper, for example, a signal is generated by the GUI data generator software 13 via the smoke control computer 12… The monitoring and control devices 46 each include a relay for turning an associated damper 24 or fan 22 on or off].
El-Mankabady does not teach: includes an indication of whether the damper or fan represented by that smoke control element has a fault associated therewith;
However, Smith teaches in the same field of endeavor:
includes an indication of whether the damper or fan represented by that smoke control element has a fault associated therewith, wherein the indication comprises illuminating a fault indicator in the displayed smoke control system that represents the damper or fan having the fault associated therewith [Para 0049 - Maintenance indicator section 124 also includes a system fault LED 130, which illuminates and remains illuminated until maintenance personnel perform appropriate system repair and/or testing. System fault LED 130 illuminates from the same system fault condition (either a smoke event, or for example a cooling fan overheat condition, which generates a cooling system fault) which illuminates system fault LED 104 (shown and described in reference to FIG. 4). Both system fault LEDs 104 and 130, respectively, are only cleared by pressing cooling test switch 132 when the indicator illumination is a result of a fan overheat and may be cleared by either pressing cooling test switch 132 or cycling system master switch 174 following a smoke event]; and
[Rotta, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of controlling an aircraft cooling and smoke system using discrete components taught by Rotta to meet aircraft smoke detection and cooling power control system requirements without the cost and time required to develop an electronic unit capable of performing smart controller functions [Rotta, Para 0004].

As to dependent claim 10, El-Mankabady and Rotta teach the method of claim 9. 	El-Mankabady further teaches: wherein:
each respective one of the displayed smoke control elements includes a plurality of actions to be performed by the damper or fan represented by that smoke control element; and
receiving the selection of the action to be performed by the damper or fan represented by that smoke control element comprises receiving a selection of one of the plurality of actions included in that smoke control element [Para 0023]. 

As to dependent claim 11, El-Mankabady and Rotta teach the method of claim 9. 	El-Mankabady further teaches: wherein: 
the plurality of actions included in the smoke control elements that represent a damper of the smoke control system include: 
opening the damper; 
closing the damper; and 
operating the damper in auto mode [Para 0031 - If the Auto button 76 is selected, a corresponding damper will begin to move from open to close]; and 
the plurality of actions included in the smoke control elements that represent a fan of the smoke control system include: 
turning on the fan; 
turning off the fan; and 
operating the fan in auto mode. [Para 0033 - a pressure fan control block 98 having "Press" 100, "Auto" 102 and "Off" 104 buttons is shown]. 

As to dependent claim 12, El-Mankabady and Rotta teach the method of claim 9. 	El-Mankabady further teaches: wherein each respective one of the displayed smoke control elements includes an indication of a current operational state of the damper or fan represented by that smoke control element  [Para 0031 - The smoke control block 72 also includes four LEDs 80 to indicate exhaust fan status].

As to dependent claim 13, El-Mankabady and Rotta teach the method of claim 12. 	El-Mankabady further teaches: wherein:
the indication of the current operational state included in the smoke control elements that represent a damper of the smoke control system includes an indication of whether the damper is open or closed [Para 0031 - During this transition, a yellow "TRB" LED 84 is on and a "SMK" LED 86 is off. Once the damper is closed, the TRB LED 84 will turn off and the SMK LED 86 will turn on]; and
the indication of the current operational state included in the smoke control elements that represent a fan of the smoke control system includes an indication of whether the fan is on or off [Para 0033- Once a user selects the Press 100 or Off 104 buttons, the button turns yellow and a building icon background (not shown) turns yellow and flashes. The pressure fan control block 98 also includes three LEDs 106 to indicate exhaust fan status].

Claims 4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Mankabady in view of Rotta, further in view of Han et al.  (US Patent Application 2013/0083035; hereinafter Han).  

As to dependent claim 4, El-Mankabady and Rotta teach the method of claim 9. 	
El-Mankabady and Smith do not appear to teach: wherein the user interface is configured to display a graphical animation of the smoke control element that received the selection of the action upon the performance of the action.
However, Han teaches in the same field of endeavor: 
[Para 0027 - Embodiments of the present disclosure provide display and animation of graphical symbols for conveying information and alerts regarding a status of devices in one or more buildings]. 
It would have been obvious to one of ordinary skill in art, having the teachings of El-Mankabady, Rotta and Han at the time of filing, to modify a method for linking control system inputs and outputs to symbolic controls disclosed by El-Mankabady and a method for controlling an aircraft cooling and smoke system using discrete components taught by Rotta to include the concept of a graphical symbol animation with evaluations for building automation graphics taught by Han to obtain an intuitive interface that allows for information to be delivered or identifiable in a timely manner [Han, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of a graphical symbol animation with evaluations for building automation graphics taught by Han to obtain an intuitive interface that allows for information to be delivered or identifiable in a timely manner [Han, Para 0010].

As to independent claim 15, El-Mankabady teaches a non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to: [Abs - A method for generating a graphical user interface for use in a smoke control system]
[Para 0022 - The touch screen monitors 20 display building arrangement information similar to that displayed in a conventional graphic panel such as the location of smoke control zones, fans, main fresh air ducts, main exhaust ducts, dampers, stairways, elevator shafts, airflow paths, fire pump, emergency generators and other associated items within the building] and
receive, via one of the displayed smoke control elements, a selection of an action to be performed by the component of the smoke control system represented by that smoke control element [Para 0022 - The touch screen monitors 20 utilize touch screen technology to provide touch activated control switches that allow manual override and control of smoke control systems including fans and dampers and other devices within the facility];
cause the action to be performed by the component of the smoke control system represented by the smoke control element that received the selection of the action [Para 0023 - When a user touches a button on one of the touch screen monitors 20 for manually turning on a damper, for example, a signal is generated by the GUI data generator software 13 via the smoke control computer 12… The monitoring and control devices 46 each include a relay for turning an associated damper 24 or fan 22 on or off].

However, Rotta teaches in the same field of endeavor:
includes an indication of whether the component represented by that smoke control element has a fault associated therewith, highlighting a position of the displayed smoke control system that represents the component of the smoke control system having the fault associated therewith [Para 0049 - Maintenance indicator section 124 also includes a system fault LED 130, which illuminates and remains illuminated until maintenance personnel perform appropriate system repair and/or testing. System fault LED 130 illuminates from the same system fault condition (either a smoke event, or for example a cooling fan overheat condition, which generates a cooling system fault) which illuminates system fault LED 104 (shown and described in reference to FIG. 4). Both system fault LEDs 104 and 130, respectively, are only cleared by pressing cooling test switch 132 when the indicator illumination is a result of a fan overheat and may be cleared by either pressing cooling test switch 132 or cycling system master switch 174 following a smoke event]; and
It would have been obvious to one of ordinary skill in art, having the teachings of El-Mankabady and Rotta at the time of filing, to modify a method for linking control system inputs and outputs to symbolic controls disclosed by El-Mankabady to include the concept of controlling an aircraft cooling and smoke system using discrete components taught by Rotta to meet aircraft smoke detection and cooling power control system requirements without the cost [Rotta, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of controlling an aircraft cooling and smoke system using discrete components taught by Rotta to meet aircraft smoke detection and cooling power control system requirements without the cost and time required to develop an electronic unit capable of performing smart controller functions [Rotta, Para 0004].
Han further teaches in the same field of endeavor: 
display, on the graphical user interface, a graphical animation of the smoke control element that received the selection of the action upon the performance of action [Para 0027 - Embodiments of the present disclosure provide display and animation of graphical symbols for conveying information and alerts regarding a status of devices in one or more buildings]. 
It would have been obvious to one of ordinary skill in art, having the teachings of El-Mankabady, Rotta and Han at the time of filing, to modify a method for linking control system inputs and outputs to symbolic controls disclosed by El-Mankabady and a method for controlling an aircraft cooling and smoke system using discrete components taught by Rotta to include the concept of a graphical symbol animation with evaluations for building automation graphics taught by Han to obtain an intuitive interface that allows for information to be delivered or identifiable in a timely manner [Han, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of a graphical symbol animation with evaluations for building automation graphics taught by Han to obtain an [Han, Para 0010].

As to dependent claim 16, El-Mankabady, Rotta and Han teach the computer readable medium of claim 15. 
Han further teaches: wherein the graphical animation is based on a type of the component of the smoke control system represented by the smoke control element that received the selection of the action [Para 0049 - Symbols may be associated with one or more object types and be bound to object-type properties to create substitutions to provide a dynamic, visual representation of changing values in the management system 100].

As to dependent claim 17, El-Mankabady, Rotta and Han teach the computer readable medium of claim 15. 
El-Mankabady further teaches:  wherein the plurality of smoke control elements comprise a plurality of widgets [Para 0031 - Referring to FIGS. 6A-6G, graphical user interface widgets or control blocks for controlling various smoke control operations are shown].

As to dependent claim 18, El-Mankabady, Rotta and Han teach the computer readable medium of claim 15. 
El-Mankabady further teaches: wherein the instructions are executable by the processor to:
[Para 0039 - The graphical user interface 144 displays floor plans and building side view graphic which includes building arrangement information through the use of icons to show the location of smoke control zones, fans, main fresh air ducts, main exhaust ducts, dampers, stairways, elevator shafts, airflow paths, fire pump, emergency generators and associated items]; and
display, on the graphical user interface, the plurality of smoke control elements within the display of the schematic floor plan of the facility, wherein a position of each respective smoke control element within the display of the schematic floor plan of the facility corresponds to a location in the facility of the component of the smoke control system represented by that smoke control element [Para 0039].

As to dependent claim 19, El-Mankabady, Rotta and Han teach the computer readable medium of claim 18. 
Han teaches that alarms can be indicated in the floor plan by highlighting elements.
	wherein the indication comprising highlighting  the position of the displayed smoke control element that represents the component of the smoke control system having the fault associated therewith within the display of the schematic floor plan [Para 0044 - the processor 202 executes program code of the system manager application 228 to generate graphical user interface 230 displayed on display 211. In various embodiments of the present disclosure, the graphical user interface 230 includes a display of symbols representing devices inside or in proximity to one or more buildings managed by the management system 100. The graphical user interface 230 provides an interface for a user to view information and alerts for one or more devices, objects, and/or points within the management system 100;  Para 0051 - the fan symbol 312 is a graphical representation of the "fan 1" object 322 in the hierarchical structure 334 of system objects in the building graphic 302. For example, the fan symbol 312 is a graphical representation of a fan that is located in a building represented by building graphics 302 and managed by the management system 100. The "fan 1" object 322 is associated with a data point for the fan in the building. For example, the "fan 1" object 322 may be an object for returning a true/false value of whether the fan is presently operating or a value for a speed of the fan in the building managed by the management system 100; Para 0073 - the smoke detector symbol 314 is red indicating that a smoke detector in a building managed by the management system 100 represented by the smoke detector symbol 314 is in an alarm state, while smoke detector symbol 310 is grey, indicating a normal state].

As to dependent claim 20, El-Mankabady, Rotta and Han teach the computer readable medium of claim 18. 
El-Mankabady further teaches: wherein the instructions are executable by the processor to, if multiple components of the smoke control system are at a particular location in the facility:
display, at the position within the display of the schematic floor plan that corresponds to the particular location in the facility, a quantity of the components of the smoke control system that are at the particular location in the facility; and
display, upon receiving a selection of the position within the display of the schematic floor plan that corresponds to the particular location in the facility, the smoke control elements [Para 0039 - The graphical user interface 144 displays floor plans and building side view graphic which includes building arrangement information through the use of icons to show the location of smoke control zones, fans, main fresh air ducts, main exhaust ducts, dampers, stairways, elevator shafts, airflow paths, fire pump, emergency generators and associated items].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seeley et al. (US Patent Application 2007/0096901; hereinafter Seeley) – teaches a communications system for an alarm or security system. A plurality of sensors are installed in a facility detect an alarm condition together with a control unit interconnected with the sensors and to which an alarm indication is sent by a sensor going into alarm

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2141